 Case 2:20-cv-12104-TGB-APP ECF No. 8, PageID.36 Filed 11/17/20 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DAVID J.W. TYRAN JR.,                              2:20-CV-12104

                  Plaintiff,                HON. TERRENCE G. BERG

      v.
                                             ORDER GRANTING
UNITED STATES OF AMERICA,
                                         PLAINTIFF’S APPLICATION
                  Defendant.              TO PROCEED IN FORMA
                                         PAUPERIS AND DISMISSING
                                            THE COMPLAINT AS
                                               FRIVOLOUS

     This matter is before the Court on review of the complaint and

application to proceed in forma pauperis. ECF Nos. 1, 4.

     Plaintiff alleges that “medical providers and legal authorities have

committed crimes against me, and continue to force malpractice crimes

against me.” ECF No. 1, PageID.2. In his complaint, Plaintiff discusses

his difficult background and recites a litany of his medical conditions,

primarily relating to fractures in his feet, but also in other parts of his

body. ECF No. 1, PageID.4-17. Plaintiff requests monetary damages in

the amount of $250 billion. ECF No. 1, PageID.3.

     As an initial matter, the Court grants Plaintiff’s application to

proceed in forma pauperis. Under 28 U.S.C. § 1915(a)(1), the Court may
waive a person’s filing fees if he shows that he is “unable to pay such

                                     1
 Case 2:20-cv-12104-TGB-APP ECF No. 8, PageID.37 Filed 11/17/20 Page 2 of 3




fees.” Here, Plaintiff avers that he is not able to pay filing fees because

he is indigent. ECF No. 1, PageID.1. Therefore, the Court finds him

unable to pay the required filing fee.

     Second, the Court dismisses the Plaintiff’s complaint. 28 U.S.C. §

1915(e)(2)(B)(i) states that the Court “shall dismiss the case at any time

of the court determines that the” action “is frivolous.” An action is

frivolous “if it lacks an arguable basis in law or fact.” Brown v. Bargery,

207 F.3d 863, 866 (6th Cir. 2000) (citing Neitzke v. Williams, 490 U.S.

319, 325 (1989)). A complaint lacks an arguable basis in law or fact if it

contains factual allegations that are “fantastic or delusional” or if it is

based on legal theories that are indisputably meritless. Neitzke, 490 U.S.
at 327-28. Pro se filings should also be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972).

     Here, Plaintiff’s allegations are both so vague and broad that they

are frivolous. No specific defendants were identified. Plaintiff asks the

Court to apply for him the relevant laws to his allegations. ECF No. 1,

PageID.2-3, 20. In detailing his medical conditions, Plaintiff does not

point to a cognizable defendant or cause of action. See ECF No. 1,

PageID.17. The Court may not oblige such a request. Further, in its

current form, the Complaint puts no possible defendant on notice as to

what claims may exist against it. Such allegations lack a basis in law and

fact and are therefore frivolous.

                                     2
 Case 2:20-cv-12104-TGB-APP ECF No. 8, PageID.38 Filed 11/17/20 Page 3 of 3




     Accordingly, the Plaintiff’s application for leave to proceed in forma

pauperis granted. It is further ordered that the Plaintiff’s complaint is

dismissed.

IT IS SO ORDERED.


Dated: November 17, 2020          s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                                     3
